1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
      ANTONIO LAVON DOYLE,                            Case No. 3:00-cv-00101-RCJ-WGC
5
           Petitioner,
6           v.                                        ORDER GRANTING MOTION FOR
                                                      EXTENSION OF TIME (ECF NO. 334)
7
      WILLIAM GITTERE, et al.,
8
           Respondents.
9

10

11

12          In this capital habeas corpus action, after a 30-day extension of time, the
13   respondents were due on December 6, 2019, to file a response to Petitioner’s Reply
14   (ECF No. 322), and a response to Petitioner’s Motion for Evidentiary Hearing (ECF No.
15   323). See Order entered October 7, 2019 (ECF No. 331); Order entered November 6,
16   2019 (ECF No. 333).
17          On December 6, 2019, Respondents filed a motion for extension of time (ECF
18   No. 334), requesting a second extension of time, this one 31 days, to January 6, 2020.
19   Respondents’ counsel states that the extension of time is necessary because of her
20   obligations in other cases and time away from her office. The petitioner does not
21   oppose the motion for extension of time.
22          The Court finds that Respondents’ motion for extension of time is made in good
23   faith and not solely for the purpose of delay, and that there is good cause for the
24   extension of time requested.
25          IT IS THEREFORE ORDERED that Respondents’ motion for extension of time
26   (ECF No. 334) is GRANTED. Respondents will have until and including January 6,
27   2020, to file a response to Petitioner’s Reply (ECF No. 322), and a response to
28   Petitioner’s Motion for Evidentiary Hearing (ECF No. 323).
                                                  1
1

2              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

3    proceedings set forth in the order entered June 28, 2016 (EF No. 258) will remain in

4    effect.

5

6              DATED THIS 6th day of December, 2019.
7

8
                                               ROBERT C. JONES,
9                                              UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
